Case 20-12841-MFW   Doc 681-2    Filed 01/25/21   Page 1 of 3




                        Exhibit B

              (Necessary Costs and Expenses)
               Case 20-12841-MFW            Doc 681-2       Filed 01/25/21       Page 2 of 3
Invoice No.:    5578625                                                                         Page 91
Re:             Strategic Transaction
Matter No.:     157998.010800


Description of Expenses Billed:

DATE           DESCRIPTION                                                                     AMOUNT

11/14/20       VENDOR: Proule, Sandra INVOICE#: 4400370012241716 DATE:                   $        24.25
               12/24/2020 Postage; 11/14/20 - Express Mail 11/13/20 - EL729385315US
               - R. Lazar/C. Kahn for 157998.010800
11/16/20       Lexis Charges: 11/16/20 SEARCH Requested by BALLEN, NICHOLAS              $        63.38
               Ref: 157998.010800
11/17/20       VENDOR: Reliable Copy Ser/ Reliable Companies INVOICE#:                   $       387.20
               WL095906-2 DATE: 11/17/2020 Invoice No. WL095906 Customer ID:
               DEC0038 (Daily Transcript - Original)
11/19/20       Lexis Charges: 11/19/20 SEARCH Requested by BALLEN, NICHOLAS              $        42.24
               Ref: 157998.010800
11/27/20       Lexis Charges: 11/27/20 SEARCH Requested by BALLEN, NICHOLAS              $       169.03
               Ref: 157998.010800
11/28/20       Lexis Charges: 11/28/20 SEARCH Requested by HOFFMAN, SARA Ref:            $       568.53
               157998.010800
11/29/20       Lexis Charges: 11/29/20 SEARCH Requested by HOFFMAN, SARA Ref:            $       189.52
               157998.010800
12/02/20       Lexis Charges: 12/02/20 SEARCH Requested by BALLEN, NICHOLAS              $        63.28
               Ref: 157998.010800
12/02/20       Lexis Charges: 12/02/20 US JURISPRUDENCE Requested by                     $        79.20
               BOOKHARDT, SAMUEL Ref: 157998.010800
12/02/20       Lexis Charges: 12/02/20 SEARCH Requested by BOOKHARDT,                    $        10.60
               SAMUEL Ref: 157998.010800
12/02/20       Lexis Charges: 12/02/20 US TREATISES Requested by WU, PATRICK             $        59.40
               Ref: 157998.010800
12/02/20       Lexis Charges: 12/02/20 SEARCH Requested by WU, PATRICK Ref:              $        38.00
               157998.010800
12/04/20       VENDOR: Hoffman, Sara INVOICE#: 4379321012101313 DATE:                    $        22.50
               12/10/2020 Court Costs; 12/04/20 - Court call hearing for YouFit Health
               Club; Merchant: Court Call, LLC
12/04/20       VENDOR: United Parcel Service, Inc.(UPS) - ACH INVOICE#:                  $        11.18
               00120520224 DATE: 12/5/2020 Trk'ing No. 1ZF3378V0195838594 /
               Next Day Air Commercial from Greenberg Traurig - Fort Lauderdale Avi
               Benayoun to United States Development, Ltd. Edmundo Aldrey on
               12/4/2020 - 157998.010800
12/04/20       VENDOR: United Parcel Service, Inc.(UPS) - ACH INVOICE#:                  $        11.18
               00120520224 DATE: 12/5/2020 Trk'ing No. 1ZF3378V0198871186 /
               Next Day Air Commercial from Greenberg Traurig - Fort Lauderdale Avi
               Benayoun to United States Development, Ltd. on 12/4/2020 -
               157998.010800
12/08/20       VENDOR: Gerhardson, Jessica A. INVOICE#: 4388663512241716                 $        22.50
               DATE: 12/24/2020 Court Costs; 12/08/20 - Telephone hearing fee
               12/4/2020 at 10:30 a.m. ET. (Eric Howe); Merchant: COURTCALL
               10981317
12/08/20       VENDOR: Gerhardson, Jessica A. INVOICE#: 4388663512241716                 $        22.50
               DATE: 12/24/2020 Court Costs; 12/08/20 - Telephone hearing fee
               12/4/2020 at 10:30 a.m. ET. (Nany Peterman); Merchant: COURTCALL
               10981321
                Case 20-12841-MFW           Doc 681-2       Filed 01/25/21      Page 3 of 3
 Invoice No.:     5578625                                                                      Page 92
 Re:              Strategic Transaction
 Matter No.:      157998.010800

Description of Expenses Billed

12/08/20        VENDOR: Gerhardson, Jessica A. INVOICE#: 4388663512241716               $       22.50
                DATE: 12/24/2020 Court Costs; 12/08/20 - Telephone hearing fee
                12/4/2020 at 10:30 a.m. ET. (Nicholas Ballen); Merchant: COURTCALL
                 10981326
12/08/20        VENDOR: Gerhardson, Jessica A. INVOICE#: 4388663512241716               $       22.50
                DATE: 12/24/2020 Court Costs; 12/08/20 - Telephone hearing fee
                12/4/2020 at 10:30 a.m. ET. (Patrick Wu); Merchant: COURTCALL
                10981337
12/08/20        VENDOR: Gerhardson, Jessica A. INVOICE#: 4388663512241716               $       22.50
                DATE: 12/24/2020 Court Costs; 12/08/20 - Telephone hearing fee
                12/4/2020 at 10:30 a.m. ET. (Richard NeJame); Merchant: COURTCALL
                  10981351
12/08/20        VENDOR: Gerhardson, Jessica A. INVOICE#: 4388663512241716               $       22.50
                DATE: 12/24/2020 Court Costs; 12/08/20 - Telephone hearing fee
                12/4/2020 at 10:30 a.m. ET. (Dennis Meloro); Merchant: COURTCALL
                10981360
12/08/20        VENDOR: Veritext LLC (2569) INVOICE#: 4699634 DATE: 12/8/2020           $      355.90
                Certified transcript of Margaret Cunningham
12/09/20        VENDOR: Staab, Michael A. INVOICE#: 4397310512241716 DATE:              $       15.00
                12/24/2020 Filing Fees; 12/09/20 - CO.GOV.SUB-WF - ICCES Filing -
                November 2020; Merchant: CO.GOV.SUB-WF
12/09/20        VENDOR: Staab, Michael A. INVOICE#: 4397310512241716 DATE:              $       12.00
                12/24/2020 Filing Fees; 12/09/20 - CO.GOV.SUB-WF - ICCES Filing -
                November 2020; Merchant: CO.GOV.SUB-WF
12/09/20        VENDOR: Staab, Michael A. INVOICE#: 4397310512241716 DATE:              $       12.00
                12/24/2020 Filing Fees; 12/09/20 - CO.GOV.SUB-WF - ICCES Filing -
                November 2020; Merchant: CO.GOV.SUB-WF
12/14/20        VENDOR: Gerhardson, Jessica A. INVOICE#: 4389868412241716               $       27.75
                DATE: 12/24/2020 Court Costs; 12/14/20 - Telephone hearing fee for
                Nicholas Ballen on November 23, 2020 at 12:00 p.m. ET; Merchant:
                COURTCALL 10967278
12/14/20        VENDOR: Reliable Copy Ser/ Reliable Companies INVOICE#:                 $      463.44
                WL096293 DATE: 12/14/2020 Copying and delivery services
12/14/20        VENDOR: United Parcel Service, Inc.(UPS) - ACH INVOICE#:                $       11.26
                00121920269 DATE: 12/19/2020 Trk'ing No. 1ZF3378V0191243724 /
                Next Day Air Commercial from Greenberg Traurig - Fort Lauderdale Avi
                Benayoun to Planet Fitness Inc. Attn: Legal Departme on 12/14/2020 -
                157998.010800
12/30/20        VENDOR: Reliable Copy Ser/ Reliable Companies INVOICE#:                 $      502.15
                WL096633 DATE: 12/30/2020 Professional Services
12/30/20        VENDOR: Reliable Copy Ser/ Reliable Companies INVOICE#:                 $      133.10
                WL096652 DATE: 12/30/2020 Professional Services

                                                                      Total Expenses:   $     3,407.09
